DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims of currently pending Application No. 17/391,671 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,062,233, 10,679,442 and 11,080,954.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/391,671 are broader than and obvious variants of the claims of U.S. Patent No(s). 10,062,233, 10,679,442 and 11,080,954.

Claim Objections
Claims 1, 10, 13, 17 and 20 are objected to because of the following informalities:  
Claim 1 recites “for keeping the electronic lock associated” in lines 5 and 7.  It is presumed to recite “for keeping the electronic lock unlocked associated”.
Claim 10 recites “for keeping the electronic lock associated” in lines 9 and 12.  It is presumed to recite “for keeping the electronic lock unlocked associated”.
Claim 13 recites “and the method further comprises determining” in line 5.  It is presumed to recite “and the system further determines 
Claim 17 recites “for keeping the electronic lock associated” in lines 7 and 9.  It is presumed to recite “for keeping the electronic lock unlocked associated”.
Claim 20 recites “and the method further comprises determining” in line 5.  It is presumed to recite “and the one or more processors further determine .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the monitoring system” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.
Claim 16 recites “the monitoring system” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (JP 2014-71810 A).
Regarding claim 2, Aoyama discloses a method performed by one or more computers (see at least Figure 1, item 100 | [0036]), the method comprising: 
obtaining data indicating an emergency detected at a property and context data associated with the emergency (see at least [0030] note the system’s (100) transceiver (110) receives an alert, such as an earthquake, tsunami warning, etc. | [0031] note the alert is associated with context data, such as intensity); 
determining, for an electronic lock of the property and based at least on the context data, a time period for keeping the electronic lock associated with the emergency (see at least [0024] | [0034] note the predetermined time is sent in the instruction); and 
providing, to the electronic lock, an instruction that unlocks the electronic lock for the time period for keeping the electronic lock associated with the emergency (see at least [0034] note the control unit (130) unlocks the lock for a predetermined time according to an instruction sent from the control unit (130), and locks the electronic lock (21) after the predetermined time has elapsed).  
Regarding claim 3, Aoyama, as addressed above, discloses wherein: the context data comprises an emergency classification for the emergency detected at the property (see at least [0028-0031] of Aoyama, note the classification and context could correspond to tsunami of a certain intensity, or vice versa, where the context could correspond to a tsunami and the classification could correspond to its intensity); the instruction is associated with the emergency classification (see at least [0028-0031] of Aoyama | [0024] of Aoyama); and providing the instruction to the electronic lock comprises selecting, from among a set of instructions that are each associated with a different emergency classification, the instruction using the emergency classification (see at least [0038] of Aoyama, note instructions to broadcast tsunami information and instructions to broadcast earthquake information | [0031] of Aoyama, note unlocking instructions).  
Regarding claim 4, Aoyama, as addressed above, discloses wherein the emergency classification indicates a severity level of the emergency detected at the property (see at least [0031] of Aoyama, note intensity | [0028] of Aoyama, note sensors can detect the severity level).  
Regarding claim 7, Aoyama, as addressed above, discloses wherein: the emergency is detected by a monitoring system component located in the property; the instruction is generated by the monitoring system component; and the instruction is provided to the electronic lock by the monitoring system component (see at least [0027] note an earthquake detector of the system (100) | [0034]).  
Regarding claim 8, Aoyama, as addressed above, discloses wherein obtaining data indicating the emergency comprises obtaining an indication of the emergency from a third-party electronic device that is not a component of the monitoring system located in the property (see at least [0028-0030]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP 2014-71810 A) in view of Wedig (US 2011/0241877 A1).
Regarding claim 5, Aoyama, as addressed above, discloses wherein: the context data indicates (i) that the emergency detected at the property is a fire emergency (see at least [0025] | [0028] note meteorological agencies issue fire alerts).
However, Aoyama does not specifically disclose (ii) an ambient temperature of the property that is detected by one or more sensors located in the property; and the method further comprises determining a severity level for the fire emergency using the ambient temperature of the property.  
It is known to monitor for emergencies in different ways.  For example, Wedig teaches a system that determines a fire emergency at a property wherein obtained context data indicates (i) that the emergency detected at the property is a fire emergency and (ii) an ambient temperature of the property that is detected by one or more sensors located in the property; and the method further comprises determining a severity level for the fire emergency using the ambient temperature of the property (see at least [0069-0072] note the type of sensed condition, such as a fire, and high temperature of the fire can correspond to severe fire | [0074] note the severity helps emergency personnel and/or helps determine false positives).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wedig into Aoyama.  This provides the ability to determine whether or not all doors and emergency doors should be unlocked at Aoyama’s property, thus improving security of the property before unlocking any electronic locks in the event the fire emergency is a false positive.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP 2014-71810 A) in view of Fadell (US 2015/0109104 A1).
Regarding claim 6, Aoyama, as addressed above, discloses wherein: the emergency is detected by a system associated with a monitoring system located in the property (see at least [0027] note the monitoring system, such as earthquake detectors, transmit earthquake information to the system (100)); the instruction is generated by the system (see at least Figure 1, item 100 | [0034] note the opening/closing unit (130) generates the instruction); and the instruction is provided to a control unit that causes the electronic lock to unlock for the time period associated with the emergency (see at least [0034] note the door control panel (140) receives the instruction and causes the electronic lock (21) to unlock for the predetermined time).  
However, Aoyama does not specifically disclose a server.
It is known for systems to be arranged in different ways.  For example, Fadell teaches an emergency access system with a server (see at least Figures 1, 2, and 14, items 100, 186, 122 and 200 | [0482-0483] note each electronic lock of the property is configured to be unlocked in the event of an emergency | [0062-0063] | [0103-0104] | [0289] | [0291] | [0517]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Aoyama.  This provides a known alternative device that can be used in place of Aoyama’s device while providing predictable results.
Regarding claim 9, Aoyama further discloses providing, to the electronic lock, a second instruction that locks the electronic lock (see at least [0036]).  
However, Aoyama does not specifically disclose determining that the emergency has terminated; and in response to determining that the emergency has terminated.
It is known to restore an electronic lock to a locked state in different ways.  For example, Fadell teaches a system that determines that an event has terminated; and in response to determining that the event has terminated, providing, to an electronic lock, a second instruction that locks the electronic lock (see at least [0417] of Fadell, note the unlocked condition of the electronic lock may be restored once the visitor is no longer detected (e.g., once the emergency condition, see [0482-0483] of Fadell, is deemed over by detecting that the fire department has left the property, the electronic lock is locked).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Aoyama.  This provides an automated means to lock Aoyama’s locks once the emergency is over, thus eliminating the need for a person to have to lock all the locks.

Claims 10-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP 2014-71810 A) in view of Fadell (US 2015/0109104 A1).
Regarding claim 10, Aoyama discloses a system comprising: 
one or more computing devices (see at least Figure 1, item 100 | [0036]) to perform operations comprising:
 obtaining data indicating an emergency detected at a property and context data associated with the emergency (see at least [0030] note the system’s (100) transceiver (110) receives an alert, such as an earthquake, tsunami warning, etc. | [0031] note the alert is associated with context data, such as intensity); Page: 4of7
determining, for an electronic lock of the property and based at least on the context data, a time period for keeping the electronic lock associated with the emergency (see at least [0024] | [0034] note the predetermined time is sent in the instruction); and 
providing, to the electronic lock, an instruction that unlocks the electronic lock for the time period for keeping the electronic lock associated with the emergency (see at least [0034] note the control unit (130) unlocks the lock for a predetermined time according to an instruction sent from the control unit (130), and locks the electronic lock (21) after the predetermined time has elapsed).  
However, Aoyama does not specifically disclose one or more storage devices storing computer-readable instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations. 
It is known for systems to be arranged in different ways.  For example, Fadell teaches an emergency access system with one or more storage devices storing computer-readable instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations (see at least Figures 1, 2, and 14, items 100, 186, 122 and 200 | [0482-0483] note each electronic lock of the property is configured to be unlocked in the event of an emergency | [0062-0063] | [0103-0104] | [0289] | [0291] | [0517]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Aoyama.  This provides the memory and instructions necessary for Aoyama’s system to carry out the emergency unlocking method.
Regarding claim 11, Aoyama in view of Fadell, as addressed above, teach wherein: the context data comprises an emergency classification for the emergency detected at the property (see at least [0028-0031] of Aoyama, note the classification and context could correspond to tsunami of a certain intensity, or vice versa, where the context could correspond to a tsunami and the classification could correspond to its intensity); the instruction is associated with the emergency classification (see at least [0028-0031] of Aoyama | [0024] of Aoyama); and providing the instruction to the electronic lock comprises selecting, from among a set of instructions that are each associated with a different emergency classification, the instruction using the emergency classification (see at least [0038] of Aoyama, note instructions to broadcast tsunami information and instructions to broadcast earthquake information | [0031] of Aoyama, note unlocking instructions).  
Regarding claim 12, Aoyama in view of Fadell, as addressed above, teach wherein the emergency classification indicates a severity level of the emergency detected at the property (see at least [0031] of Aoyama, note intensity | [0028] of Aoyama, note sensors can detect the severity level). 
Regarding claim 14, Aoyama in view of Fadell, as addressed above, teach wherein: the emergency is detected by a server associated with a monitoring system located in the property; the instruction is generated by the server; and the instruction is provided to a control unit that causes the electronic lock to unlock for the time period associated with the emergency (see at least [0034] of Aoyama | [0062-0063] of Fadell, note the nodes (e.g., a smart doorknob with an electronic lock) create a network in at the property, and the spokesman nodes (e.g., a smart doorknob with an electronic lock) transmit data to a remote server or cloud-computing device (i.e., the platform 200) and also receive commands therefrom (i.e., the unlocking instructions) via the control unit (i.e., the hub 212) | [0103-0104] of Fadell | [0517] of Fadell).
Regarding claim 15, Aoyama in view of Fadell, as addressed above, teach wherein: the emergency is detected by a monitoring system component located in the property; the instruction is generated by the monitoring system component; and the instruction is provided to the electronic lock by the monitoring system component (see at least [0027] of Aoyama, note an earthquake detector of the system (100) | [0034] of Aoyama).  
Regarding claim 16, Aoyama in view of Fadell, as addressed above, teach wherein obtaining data indicating the emergency comprises obtaining an indication of the emergency from a third-party electronic device that is not a component of the monitoring system located in the property (see at least [0028-0030] of Aoyama).  
Regarding claim 17, Aoyama discloses a system (see at least Figure 1, item 100 | [0036]) comprising: 
obtaining data indicating an emergency detected at a property and context data associated with the emergency (see at least [0030] note the system’s (100) transceiver (110) receives an alert, such as an earthquake, tsunami warning, etc. | [0031] note the alert is associated with context data, such as intensity); 
determining, for an electronic lock of the property and based at least on the context data, a time period for keeping the electronic lock associated with the emergency (see at least [0024] | [0034] note the predetermined time is sent in the instruction); and 
providing, to the electronic lock, an instruction that unlocks the electronic lock for the time period for keeping the electronic lock associated with the emergency (see at least [0034] note the control unit (130) unlocks the lock for a predetermined time according to an instruction sent from the control unit (130), and locks the electronic lock (21) after the predetermined time has elapsed).  
However, Aoyama does not specifically disclose at least one non-transitory computer-readable storage media storing instruction that, when executed by one or more processors, cause the one or more processors to perform operations.
It is known for systems to be arranged in different ways.  For example, Fadell teaches an emergency access system with at least one non-transitory computer-readable storage media storing instruction that, when executed by one or more processors, cause the one or more processors to perform operations (see at least Figures 1, 2, and 14, items 100, 186, 122 and 200 | [0482-0483] note each electronic lock of the property is configured to be unlocked in the event of an emergency | [0062-0063] | [0103-0104] | [0289] | [0291] | [0517]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fadell into Aoyama.  This provides the memory and instructions necessary for Aoyama’s system to carry out the emergency unlocking method.
Regarding claim 18, Aoyama in view of Fadell, as addressed above, teach wherein: the context data comprises an emergency classification for the emergency detected at the property (see at least [0028-0031] of Aoyama, note the classification and context could correspond to tsunami of a certain intensity, or vice versa, where the context could correspond to a tsunami and the classification could correspond to its intensity); the instruction is associated with the emergency classification (see at least [0028-0031] of Aoyama | [0024] of Aoyama); and providing the instruction to the electronic lock comprises selecting, from among a set of instructions that are each associated with a different emergency classification, the instruction using the emergency classification (see at least [0038] of Aoyama, note instructions to broadcast tsunami information and instructions to broadcast earthquake information | [0031] of Aoyama, note unlocking instructions).  
Regarding claim 19, Aoyama in view of Fadell, as addressed above, teach wherein the emergency classification indicates a severity level of the emergency detected at the property (see at least [0031] of Aoyama, note intensity | [0028] of Aoyama, note sensors can detect the severity level).
Regarding claim 21, Aoyama in view of Fadell wherein: the emergency is detected by a server associated with a monitoring system located in the property; the instruction is generated by the server; and the instruction is provided to a control unit that causes the electronic lock to unlock for the time period associated with the emergency (see at least [0027] of Aoyama, note the monitoring system, such as earthquake detectors, transmit earthquake information to the system (100) | Figure 1, item 100 of Aoyama | [0034] of Aoyama, note the opening/closing unit (130) generates the instruction, the door control panel (140) receives the instruction and causes the electronic lock (21) to unlock for the predetermined time | Figures 1, 2, and 14, items 100, 186, 122 and 200 of Fadell | [0482-0483] of Fadell, note each electronic lock of the property is configured to be unlocked in the event of an emergency | [0062-0063] of Fadell | [0103-0104] of Fadell | [0289] of Fadell | [0291] of Fadell | [0517] of Fadell).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP 2014-71810 A) in view of Fadell (US 20150109104 A1) as applied to claims 10 and 17 above, and in further view of Wedig (US 2011/0241877 A1).
Regarding claim 13, Aoyama in view of Fadell, as addressed above, teach wherein: the context data indicates (i) that the emergency detected at the property is a fire emergency (see at least [0025] of Aoyama | [0028] of Aoyama, note meteorological agencies issue fire alerts | [0482] of Fadell).
However, Aoyama in view of Fadell do not specifically teach (ii) an ambient temperature of the property that is detected by one or more sensors located in the property; and the method further comprises determining a severity level for the fire emergency using the ambient temperature of the property.  
It is known to monitor for emergencies in different ways.  For example, Wedig teaches a system that determines a fire emergency at a property wherein obtained context data indicates (i) that the emergency detected at the property is a fire emergency and (ii) an ambient temperature of the property that is detected by one or more sensors located in the property; and the method further comprises determining a severity level for the fire emergency using the ambient temperature of the property (see at least [0069-0072] note the type of sensed condition, such as a fire, and high temperature of the fire can correspond to severe fire | [0074] note the severity helps emergency personnel and/or helps determine false positives).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wedig into Aoyama.  This provides the ability to determine whether or not all doors and emergency doors should be unlocked at Aoyama’s property, thus improving security of the property before unlocking any electronic locks in the event the fire emergency is a false positive.
Regarding claim 20, Aoyama in view of Fadell and Wedig, as addressed above, teach wherein: the context data indicates (i) that the emergency detected at the property is a fire emergency (see at least [0025] of Aoyama | [0028] of Aoyama, note meteorological agencies issue fire alerts | [0482] of Fadell) and (ii) an ambient temperature of the property that is detected by one or more sensors located in the property; and the method further comprises determining a severity level for the fire emergency using the ambient temperature of the property (see at least [0069-0072] of Wedig, note the type of sensed condition, such as a fire, and high temperature of the fire can correspond to severe fire | [0074] of Wedig, note the severity helps emergency personnel and/or helps determine false positives).  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hori (JP 2015-209722 A), see the abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687